NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                 Argued October 27, 2016 
                                 Decided December 9, 2016 
                                               
                                           Before 
 
                              DIANE P. WOOD, Chief Judge 
                       
                              WILLIAM J. BAUER, Circuit Judge 
                       
                              DANIEL A. MANION, Circuit Judge 
 
No. 16‐1498 
 
BENNY L. WILLIS,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of 
                                                  Illinois, Eastern Division. 
      v.                                           
                                                  No. 1:15‐cv‐03725 
THOMAS DART,                                       
      Defendant‐Appellee.                         Joan Humphrey Lefkow, 
                                                  Judge. 
 
                                         O R D E R 
 
       In 2015 plaintiff Benny Willis filed this § 1983 action alleging that his civil rights 
were violated while he was incarcerated at the Cook County Jail. The district court 
dismissed the action under Rule 41(b) after Willis failed to comply with the court’s 
order requiring him to pay the filing fee or else show good cause for proceeding in 
forma pauperis. Willis asked the court to reconsider its decision, but the court denied the 
request in a final order entered February 8, 2016. The court’s February 8 order is the 
only order at issue in this appeal. For the reasons that follow, we affirm. 
No. 16‐1498                                                                                Page 2 
 
                                           I.      Background 
 
            Benny Willis got a toothache while incarcerated at the Cook County Jail in 
October 2014. He was taken to a dentist, but says the dentist pulled the wrong tooth. 
Willis responded in April 2015 by suing the jail’s sheriff (Thomas Dart) for cruel and 
unusual punishment under 42 U.S.C. § 1983.1  Willis, proceeding pro se, did not pay the 
$400 filing fee but instead submitted an in forma pauperis application, along with a 
financial affidavit and a certified financial statement itemizing his recent transactions in 
jail. The statement showed that Willis had received nearly $900 from outside sources 
over the past several months, though he had spent most of that money at the jail’s 
commissary, leaving him with a balance of just over $150 at the time he filed suit.   
             
            Because Willis had depleted his funds prior to filing suit, the district court 
entered a show‐cause order on May 1, 2015, requiring Willis to either pay the 
appropriate filing fee or else show good cause in writing why he should be allowed to 
proceed in forma pauperis.2  In the order, the court also warned Willis that his complaint 
would be summarily dismissed if he did not comply within 28 days. Willis failed to 
respond within 28 days, so on July 1, 2015, the court entered an order dismissing the 
case with prejudice under Federal Rule of Civil Procedure 41(b). The court’s order of 
dismissal restated the requirements of the previous show‐cause order, and clearly 
explained that Willis’s failure to meet those requirements was the reason for the 
dismissal. 
 
            After Willis received the order of dismissal, he sent a series of three letters to the 
court regarding his case. In the first letter, dated July 29, 2015, Willis claimed that he 
had not received the court’s initial show‐cause order and so did not intentionally fail to 
comply. He therefore asked the court to reconsider dismissing his case. The court 
construed this letter as a motion to alter or amend judgment under Rule 59(e), and 
denied the motion on August 7, 2015. The court observed that, regardless of whether 
Willis had received the initial show‐cause order, he admitted that he had received the 
July 1 order of dismissal, which restated the show‐cause order’s requirements; yet he 
still failed to comply with those requirements at any time thereafter. The court 
concluded by stating that the “case remains closed,” while adding that it “may 
consider” a future submission by Willis “if [he] adequately responds” to the 
requirements of the show‐cause order within 21 days. 
                                                 
1  Sheriff Dart was not served with process and is not participating in this appeal. 

2  The court’s May 1 docket entry reflects that this order was mailed to Willis. 
No. 16‐1498                                                                                 Page 3 
 
 
        The following month, Willis sent a second letter to the court, this time insisting 
that he was indigent and that he was willing to pay only a “small portion” of the court’s 
filing fee. Willis later mailed a third letter to request a status update regarding his case. 
In a final order entered February 8, 2016, the district court alternatively construed 
Willis’s latest correspondence as a motion to reconsider under Rule 59(e) or a motion 
for relief from judgment under Rule 60(b). The court denied the motion either way, 
finding that Willis had failed to present grounds for reopening his case. 
 
        This appeal followed. As noted above, the scope of the appeal is limited to the 
district court’s February 8, 2016, order denying Willis’s request for post‐judgment relief. 
 
                                        II.     Discussion 
 
        We review for an abuse of discretion the district court’s denial of post‐judgment 
relief under Rule 59(e) or Rule 60(b). Cinc. Life Ins. Co. v. Beyrer, 722 F.3d 939, 953 (7th 
Cir. 2013). Relief under Rule 60(b) is “an extraordinary remedy that is to be granted 
only in exceptional circumstances.” Provident Sav. Bank v. Popovich, 71 F.3d 696, 698 (7th 
Cir. 1995); see also N. Cent. Ill. Laborers’ Dist. Council v. S.J. Groves & Sons Co., 842 F.2d 
164, 168 (7th Cir. 1988) (internal marks omitted) (describing a Rule 60(b) ruling as 
“discretion piled upon discretion”). Likewise, Rule 59(e) authorizes relief only in the 
“exceptional case,” Gonzalez‐Koeneke v. W., 791 F.3d 801, 807 (7th Cir. 2015) (internal 
marks omitted), where “‘the petitioner can demonstrate a manifest error of law or 
present newly discovered evidence.’” Heyde v. Pittenger, 633 F.3d 512, 521 (7th Cir. 
2011). 
 
        We conclude that the district court properly denied Willis’s requests for post‐
judgment relief. After Willis filed his complaint without paying the requisite filing fee, 
the court issued a show‐cause order stating that it would dismiss the action if Willis 
failed to comply within 28 days. Willis failed to comply within the time allowed, so the 
court dismissed the action just as it said it would. Though Willis claimed, in his first 
letter dated July 29, that he had not received the show‐cause order, he also admitted 
that he had received the July 1 dismissal order which explicitly restated the show‐cause 
order’s requirements. He nonetheless failed to address those requirements by the time 
of the court’s ruling on August 7. Because Willis failed to obey the court’s order even 
after he was admittedly aware of it, the court was well within its discretion to deny his 
request for relief from judgment based on his claim of excusable noncompliance. 
 
No. 16‐1498                                                                                 Page 4 
 
        Nor did the district court act unreasonably in declining to reopen the case in light 
of Willis’s second and third letters. After reviewing the allegations of Willis’s latest 
correspondence, the court merely concluded that Willis had failed to identify any 
manifest errors or newly discovered evidence satisfying the requirements of Rule 59(e), 
or any exceptional circumstances warranting the extraordinary relief of Rule 60(b). 
Considering that Willis’s second and third letters consisted of little more than a 
conclusory assertion of indigency coupled with a request for a status update, we cannot 
say that “no reasonable person” could agree with the district court’s conclusion. See 
Beyrer, 722 F.3d at 955; see also Cinc. Ins. Co. v. Flanders Elec. Motor Serv., Inc., 131 F.3d 
625, 628 (7th Cir. 1997) (“A decision constitutes an abuse of discretion when it is ‘not 
just clearly incorrect, but downright unreasonable.’”). 
 
        Willis counters that the district court abused its discretion by “failing to 
consider” his second letter, but the record does not support this claim. Having already 
addressed Willis’s first letter in August 2015, the court directed its final February 2016 
order to Willis’s additional “correspondence”—which consisted of his second and third 
letters—and there is no suggestion that the court neglected either of those letters in 
issuing its decision. Of course, that the district court did not reopen the case based on 
Willis’s second letter does not mean that it did not consider that letter; the court 
previously stated (in its August 2015 order) only that it “may” consider an “adequate” 
response to the show‐cause order’s requirements—not that it would automatically 
reverse course if Willis sent additional correspondence insisting that he was indigent. 
Nor was the court required, as Willis suggests, to somehow explicitly designate each 
particular piece of correspondence in its final order to prove that it did not abuse its 
discretion. It is Willis’s burden to prove the abuse of discretion, see Flanders Elec. Motor 
Serv., Inc., 131 F.3d at 628, and he has not met that burden here. 
 
        Willis also raises several arguments specifically challenging the district court’s 
denial of relief under Rule 60(b). In particular, he argues that the court misapplied Rules 
60(b)(1), 60(b)(4), and 60(b)(6), which authorize post‐judgment relief based on a mistake, 
a void judgment, or “any other” suitable grounds. These arguments are without merit. 
The only relevant “mistake” identified by Willis is the court’s supposed failure to 
consider his second letter, but, as noted above, this supposition is not supported by the 
record. Equally unavailing is Willis’s contention that the order of dismissal was void 
because it was inconsistent with due process: it is not a violation of due process for a 
court to dismiss a case for failure to prosecute in compliance with a court order. See Fed. 
R. Civ. P. 41(b); Link v. Wabash R. Co., 370 U.S. 626, 629 (1962) (footnote omitted) (“The 
authority of a federal trial court to dismiss a plaintiff’s action with prejudice because of 
No. 16‐1498                                                                           Page 5 
 
his failure to prosecute cannot seriously be doubted.”). Finally, the district court did not 
abuse its considerable discretion in concluding that Willis’s ongoing failure to comply 
with the show‐cause order did not present any “extraordinary circumstances” that 
would justify relief under the catchall provision of Rule 60(b)(6). See Popovich, 71 F.3d at 
700 (“In a rule already limited in application to extraordinary circumstances, proper 
resort to this ‘catch all’ provision is even more highly circumscribed.”). 
 
                                       III.  Conclusion 
 
        The district court did not abuse its discretion in denying Willis’s requests for 
reconsideration or relief from judgment. The court’s February 8, 2016, order denying 
post‐judgment relief is AFFIRMED.